Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or disclose that an “acceleration structure comprises a central grid structure and six additional grid structures organized around the central grid structure in 3D space, wherein each of the central grid structure and the six additional grid structures comprises a set of voxels”.

    PNG
    media_image1.png
    294
    657
    media_image1.png
    Greyscale

Bakalash (US 2011/0234583 A1) discloses that “acceleration structures assist in locating the voxel sequence along the traced ray looking for the hit point. In complex structures, such as KD-tree or Octree, it is done by traversing the data tree, which is a very expensive process. As opposed to it, ray tracing on the uniform grid of MM, is based on the well-known incremental algorithm for line drawing on 3D raster grid (3D DDA). While tracing, the algorithm skips empty voxels by only examining the farthest intersection point of the ray with the next non-empty voxel” (¶ [0084]). Additionally, Bakalash discloses that an “Important feature of the Modular Mapping … is the similitude between geographical and computational neighborhood. … the neighborhood rule of MM must be understood. We are going to analyze two circles of proximity to a voxel; the first degree is of 6 closest wrapping-around voxels, and the second degree counting 18 voxels (including the 6). In FIG. 3A a voxel 1, 1, 1 is shown rounded by its 6-connected geographical neighboring voxels. The way of mapping those voxels onto modules is indicated in FIG. 3B. The central voxel, belonging to module k, is wrapped by voxels assigned to two modules only: k+1 and k-1” (¶ [0088]). While there is a disclosure of a singular voxel surrounded by six additional voxels, the Examiner asserts that this is not the same as the “acceleration structure [which] comprises a central grid structure and six additional grid structures organized around the central grid structure in 3D space” especially when the k-indexing is compared to the ‘offset values’ of the instantly recited claim, which first determine which grid structure by a ‘first offset value’ and secondarily determine which voxel within a given grid structure by a ‘second offset value’. In stark contrast, Bakalash is merely disclosing a central voxel surrounded by six other voxels, and not entire grid structures as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/             Examiner, Art Unit 2619                                                                                                                                                                                           
/KENT W CHANG/             Supervisory Patent Examiner, Art Unit 2619